Citation Nr: 0802321	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for a gastroesophageal 
reflux disorder, to include as secondary to post-traumatic 
stress disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to post-traumatic stress disorder.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to post-traumatic stress 
disorder.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a bowel disorder, 
to include as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The issues of entitlement to service connection for a low 
back disorder and entitlement to service connection for a 
bowel disorder, to include as secondary to post-traumatic 
stress disorder (PTSD), are addressed in the Remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a respiratory disorder 
independent of his sleep disorder.

2.  The medical evidence of record does not show that the 
veteran's gastroesophageal reflux disorder (GERD) is related 
to military service or to a service-connected disability.

3.  The medical evidence of record does not show that the 
veteran's sleep disorder is related to military service or to 
a service-connected disability.

4.  The medical evidence of record does not show that the 
veteran's erectile dysfunction is related to military service 
or to a service-connected disability.

5.  The medical evidence of record shows that the veteran's 
PTSD is manifested by sleep impairment, anxiety, nervousness, 
lack of energy, lack of motivation, poor concentration, 
intrusive recollections, nightmares, flashbacks, 
hypervigilance, impaired impulse control, difficulty in 
adapting to stressful circumstances, restricted affect, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  A respiratory disorder, was not incurred in, or 
aggravated by, active military service, to include as due to 
asbestos exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  GERD was not incurred in, or aggravated by, active 
military service, nor is it proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A sleep disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Erectile dysfunction was not incurred in, or aggravated 
by, active military service, nor is it proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in July 2004 satisfied the duty 
to notify provisions for the PTSD claim, a letter dated in 
October 2004 satisfied the duty to notify provisions for the 
respiratory disorder claim, and a letter dated in June 2005 
satisfied the duty to notify provisions for the remaining 
claims.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Respiratory Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of 


the gastrointestinal tract.  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  Moreover, the risk of developing 
bronchial cancer is increased in current cigarette smokers 
who have had asbestos exposure.

The veteran's service medical records and post-service 
medical records are negative for any diagnosis of a 
respiratory disorder.

In a March 2004 letter, the veteran's daughter stated that

[d]uring his duty, there was an asbestos 
fire that occurred in the engine room, 
resulting in lung injury which has in 
turn resulted in [chronic obstructive 
pulmonary disease (COPD)], consequently 
requiring [the veteran] to [wear] a 
[continuous positive airway pressure 
(CPAP)] machine as well as utilize 
pharmaceutical treatment in order to 
obtain a good night's sleep.

In a May 2005 VA outpatient medical report, the veteran 
reported no history of dyspnea on exertion, shortness of 
breath at rest, cough, wheezing, or hemoptysis.

The medical evidence of record does not show that the veteran 
has a current diagnosis of a respiratory disorder.  While the 
post-service medical evidence includes multiple references 
to, and diagnoses of, sleep apnea and nasal disorders which 
impair the veteran's breathing, this medical evidence is 
being considered in conjunction with the sleep disorder claim 
which is also decided herein.  Accordingly, these diagnoses 
are not applicable to the veteran's respiratory disorder 
claim.  Furthermore, while the veteran's daughter stated that 
he had COPD and the evidence shows that she is a medical 
practitioner, her statements were specifically 


relating the veteran's breathing difficulties with his sleep 
disorder.  Accordingly, the March 2004 letter from the 
veteran's daughter is also medical evidence that more 
appropriately corresponds to the sleep disorder claim rather 
than the respiratory disorder claim.

Finally, even if the March 2004 letter from the veteran's 
daughter was found to provide a diagnosis of a respiratory 
disorder independent of his sleep disorder, this diagnosis is 
not consistent with the medical evidence of record.  The 
record includes numerous private and VA medical reports which 
include physical examination of the veteran's pulmonary 
system.  None of these medical records note any pulmonary 
abnormality of any kind, let alone provide a diagnosis of 
COPD.  The veteran himself denied any history of respiratory 
symptoms in the May 2005 VA outpatient medical report.  While 
the medical evidence does show that the veteran uses a CPAP 
machine, this is specifically used to treat his sleep 
disorder and is thus not applicable to the respiratory 
disorder claim for the reasons stated above.  Accordingly, 
the preponderance of the medical evidence of record shows 
that the veteran does not have a currently diagnosed 
respiratory disorder independent from his sleep disorder, let 
alone an asbestos-related disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a respiratory disorder 
which is related to military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veterans statements 


are not considered competent evidence to establish that he 
has a current diagnosis of a respiratory disorder which is 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the competent and probative evidence 
shows that the veteran does not currently have a diagnosis of 
a respiratory disorder independent of his sleep disorder and 
as such, service connection is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the veteran does not have a current 
diagnosis of a respiratory disorder independent of his sleep 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

GERD, Sleep Disorder, Erectile Dysfunction

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a gastroesophageal 
disorder, a sleep disorder, or erectile dysfunction.

After separation from military service, an October 2000 
private medical report stated that the veteran had a history 
of daytime sleepiness and snoring.  After a sleep study, the 
diagnosis was severe obstructive sleep apnea.  The medical 
evidence of record shows that a sleep disorder has been 
consistently diagnosed since October 2000.

A March 2001 private medical report stated that after a 
septoplasty and partial inferior turbinate resection 
operation in January 2001, the veteran's obstructive sleep 
apnea had improved.

A June 2001 private medical report stated that the veteran's 
recent "sleep study was substantially worse than his 
preoperative sleep study.  His respiratory distress index is 
the same but he's requiring a higher level of C-PAP.  I feel 
that this may be secondary to probable complication[s] of 
nasopharyngeal stenosis from his uvulopalatopharyngoplasty."

In a June 2002 letter, a private physician stated that the 
veteran's worsened sleep disorder symptoms were "due to 
nasopharyngeal stenosis, which is narrowing of his 
nasopharyngeal cavity as a result of his healing from his 
tonsillectomy/uvulopalatoplasty."

A November 2002 private medical report gave an assessment of 
GERD.  The medical evidence of record shows that GERD has 
been consistently diagnosed since November 2002.

A March 2003 private medical report stated that the veteran 
was given a prescription for Viagra.

A May 2005 VA outpatient medical report stated that the 
veteran had previously had an uvulectomy for his obstructive 
sleep apnea.  After physical examination, the diagnoses 
included sleep apnea, GERD, and erectile dysfunction.

An August 2005 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he had not had a decrease in libido.  After 
mental status examination, the examiner stated that the

[v]eteran has erectile dysfunction, by 
his description.  That is one form of 
sexual dysfunction.  There is no 


literature that has establish[ed] the 
cause and effect relationship between 
[PTSD] and erectile dysfunction.  
Decreased libido is a form of sexual 
dysfunction.  Veteran does not have 
decreased libido.  Libido can be 
decreased by a number of conditions 
including anxiety disorders such as 
[PTSD] and by depression.  Those 
decreases are transient.  They can be 
alleviated by appropriate psychiatric 
treatment.  There is no evidence in this 
case that [the] veteran[']s libido has 
been decreased, and therefore it would 
not be caused by or aggravated by [PTSD].

An August 2005 VA digestive conditions examination report 
stated that veteran's claims file had been reviewed.  The 
veteran complained of GERD for the pervious 10 to 12 years.  
After physical examination, the diagnoses included GERD and 
obstructive sleep apnea.  The examiner stated that

[c]urrent medical science tells us that 
PTSD does not cause a host of diseases, 
and it certainly does not cause 
. . . [GERD] or sleep apnea. . . .  
Reflux disease has a number of suggested 
etiologies, but PTSD is not one of them.  
PTSD does not cause obstructive sleep 
apnea.  Obstructive issues in the upper 
airway or central issues usually cause 
sleep apnea.  Therefore, this veteran's . 
. . reflux issues and obstructive sleep 
apnea are not caused by his service 
connected PTSD, and in addition, he does 
not appear to have any aggravation 
issues, as he states the PTSD symptoms do 
not hasten or worsen or bring on any of 
the above symptoms-- these were from his 
comments today.  Therefore, there is no 
aggravation issue either.

In an August 2005 letter, a private physician stated that the 
veteran's medical records had been reviewed.  The private 
physician stated that

[c]ertainly this [PTSD] could affect all 
of his current symptoms to include: GERD, 
erectile dysfunction as well as his sleep 
disorder.  To label this with a 
percentage of certainty is a very tough 
thing to do, although I do believe it 
could be easily said that the cause for 
these problems could be greater than 51% 
due to medical [sic] service. . . .

. . . . 

It is my opinion that it is very likely 
that his disabilities have a greater than 
51% chance of being caused by his 
military duty.

The medical evidence of record does not show that the 
veteran's GERD, sleep disorder, or erectile dysfunction are 
related to his military service.  The veteran's service 
medical records are negative for any complaints, symptoms, or 
diagnoses of any of these disorders.  While the veteran has a 
current diagnosis of GERD, a sleep disorder, and erectile 
dysfunction, there is no medical evidence of record that any 
of these disorders were diagnosed prior to October 2000, over 
30 years after separation from military service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Furthermore, the preponderance of the medical evidence of 
record shows that the veteran's GERD, sleep disorder, and 
erectile dysfunction are not related to a service-connected 
disability.  The August 2005 VA PTSD and digestive conditions 
examination reports stated that the veteran's GERD, sleep 
disorder, and erectile dysfunction were not related to the 
veteran's service-connected PTSD.  In making these findings, 
both reports stated that the veteran's entire claims file was 
reviewed, 


both were written after a complete examination of the 
veteran, and both discussed the medical basis for their 
respective opinions.  The August 2005 VA PTSD examination 
report stated that while some forms of sexual dysfunction can 
be caused by PTSD, the specific disorder of erectile 
dysfunction was not one of them.  The August 2005 VA 
digestive conditions examination report stated that while 
GERD has numerous etiologies, PTSD was not one of them.  It 
also stated that sleep apnea is usually caused by obstructive 
issues in the upper or central airway, not a psychiatric 
disorder.  This opinion about the veteran's sleep disorder is 
further substantiated by the numerous private medical records 
that deal with the disorder.  They repeatedly show that 
physical problems in the veteran's mouth, nose, and throat 
regions were believed to be causing his sleep apnea.

In contrast, the only medical evidence of record that states 
that the veteran's GERD, sleep disorder, and erectile 
dysfunction are related to military service or to a 
service-connected disability is the August 2005 letter from a 
private physician.  While this letter stated that it was 
"very likely" that the veteran's disabilities were caused 
by military service, no medical basis for this opinion was 
ever provided.  The only statement in the letter that can be 
considered any kind of a basis for the opinion is the 
sentence, "[c]ertainly this [PTSD] could affect all of his 
current symptoms to include: GERD, erectile dysfunction as 
well as his sleep disorder."  In this regard, the Board 
notes that the word "could" is entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  See Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
In addition, in the August 2005 letter the private physician 
stated that after reviewing VA records provided by the 
veteran, the veteran had "not shared most of the material 
that is within this with me."  The private physician further 
stated that it was "very difficult to get [the veteran] in 
to the office for any type of visit.  He would much rather 
take care of this through correspondence via the phone or a 


letter."  As such, there is no evidence that the private 
physician treated the veteran for these disorders or 
performed an examination of the veteran to make an 
independent conclusion as to the etiology of any disorder 
found.  

The veteran has submitted multiple medical articles from the 
internet that GERD can be caused by stress and that sleep 
apnea and erectile dysfunction can be caused by PTSD.  
However, these articles discuss generic situations, do not 
address the pertinent facts in the veteran's individual case, 
and were not referenced in any supporting medical evidence of 
record.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of 
a medical professional and be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  Accordingly, the submitted medical 
articles are not competent to show that the veteran's 
currently diagnosed GERD, sleep disorder, and erectile 
dysfunction are related to military service or to a 
service-connected disability.  Finally, the veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed GERD, sleep disorder, and erectile 
dysfunction are related to military service or to a 
service-connected disability.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  As such, the preponderance of 
the competent medical evidence of record shows that the 
veteran's currently diagnosed GERD, sleep disorder, and 
erectile dysfunction are not related to military service or 
to a service-connected disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a September 2004 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
27, 2004.

An August 2004 VA mental disorders examination report stated 
that the veteran experienced sleep impairment and anxiety.  
He had difficulty being around crowds, avoided being around 
crowds, socially isolated himself, did not interact with 
other people, and was nervous in front of other people.  
These difficulties impaired his ability to act as the local 
fire chief and his wife had asked him to quit that position 
because he could not do it adequately.  The veteran reported 
depression with a lack of energy, a lack of motivation, and 
poor concentration.  He reported that he was frequently 
tearful and had intrusive recollections and nightmares on a 
daily basis.  The veteran reported spontaneous flashbacks 
which, along with the nightmares, produced diaphoresis, 
shortness of breath, and palpitations.  The veteran avoided 
talking about Vietnam and stated that he had never talked 
about it with his wife or children.  He avoided talking to 
other veterans about Vietnam and stopped going to meetings of 
a veteran's service organization.  The veteran reported 
increased anhedonia.  He stated that he was "emotionally 
numb" and isolated himself in an attempt to deal with 
irritability.  The veteran reported decreased concentration, 
a lack of productivity at work, and hypervigilance.  The 
examiner stated that the veteran's symptoms caused "marked 
impairment" in his social functioning.

The report stated that the veteran had worked full time at a 
railroad company for the previous 28 years.

He states that he works alone, which is 
just fine with him.  He works on the 
railroad signals in the field.  He 
receives a conference call every morning 
that directs him to the work that needs 
to be done.  He rarely has contact with 
anybody other than an occasional 
neighboring maintenance worker.  He says 
he prefers to be alone and lately notices 
that work enables him to get away from 
his wife.  He denies that they are having 
any marital issues, but that he really 
prefers to be by himself.  He never 
misses work and is highly punctual.  
However, he says that he notices that his 
quality of work has declined, and his 
productivity is diminished because of the 
anxiety, amotivation, sleep impairment, 
and social isolation.

On mental status examination, the veteran's attire was clean 
and his was properly groomed.  He had a significant degree of 
psychomotor fidgeting.  The veteran was engaging, though 
somewhat guarded at the beginning of the interview.  He was 
polite, a good historian, and his eye contact was engaging.  
The veteran became tearful when talking about one of his 
stressors and he was reluctant to provide details about other 
stressors.  His speech was clear, spontaneous, and mostly 
goal directed with linear ideas.  There was no loosening of 
associations or flight of ideas.  The veteran's mood was 
dysphoric and slightly anxious.  His affect was restricted 
and he had no suicidal or homicidal ideation.  There was no 
perceptual distortion, though there was contextual paranoia 
regarding helicopter and airplane noises.  The veteran was 
alert and oriented in all dimensions.  His concentration was 
sustained and his memories were intact.  The veteran's fund 
of knowledge was adequate and his abstractions were full and 
intact.  The diagnosis was PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 48, which 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional rituals and frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as no friends and inability to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-
IV, 46-47 (1994) (DSM-IV).

An August 2005 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that since his last examination, his marriage was 
stable, he still lived with his wife, and he still saw his 
children.  He reported social isolation and didn't "go out 
like he use[d] to with friends."  The veteran has persistent 
re-experiencing of traumatic events, including thoughts, 
nightmares, hallucinations, and flashbacks.  The veteran had 
intense psychological distress and physiological reactivity 
when exposed to cues which reminded him of traumatic events.  
He experienced persistent avoidance of stimuli associated 
with traumatic events and a numbing of general 
responsiveness.  The veteran had persistent symptoms of 
increased arousal, including sleep impairment, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The examiner stated that the veteran's 
disturbance caused clinically significant distress or 
impairment in his social, occupational, or other important 
areas of functioning.  The veteran reported that he felt as 
if his PTSD symptoms had increased in intensity.  On mental 
status examination, the results were roughly equivalent to 
those shown in the August 2004 VA mental disorders 
examination report.  The diagnosis was PTSD and depression.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, which contemplates serious symptoms.  See 
DSM-IV, 46-47.  The examiner stated that the veteran 
experienced moderate impairment to work, family, and other 
relationships on a frequent basis and that his symptoms had 
not increased in intensity since the August 2004 VA mental 
disorders examination report.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

Despite the veteran's continued, long-term employment, the 
evidence shows that he specifically avoids interacting with 
co-workers.  In addition, the evidence shows that the veteran 
is primarily able to maintain his employment because the 
nature of his work allows him to remain isolated from other 
people, even when communicating with his supervisors.  As 
such, his steady railroad employment of over 28 years is not 
indicative of an ability to maintain effective work 
relationships, since the work itself does not require 
interaction with others.  Furthermore, while the veteran 
appears to retain a good relationship with his wife and 
children, the medical evidence indicates that he has few, if 
any, social relationships outside of his immediate family.  
This is substantiated by the veteran's GAF scores of 48 and 
50, both of which contemplate serious symptoms, such as 
serious impairment in social, occupations, or school 
functioning, such as no friends or inability to keep a job.  
See DSM-IV, 46-47.  However, although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In this regard, the examiner in 
August 2005 concluded that the veteran experienced moderate 
impairment to work, family, and other relationships on a 
frequent basis.  Nevertheless, the examiner's classification 
of the disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology, as well as the full 
consideration of the whole history must be given.  Ratings 
are to be assigned which represent the impairment of social 
and industrial adaptability based on all the evidence of 
record.  38 C.F.R. § 4.2.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 50 percent initial evaluation under the 
provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 
(2007).  The medical evidence of record shows that the 
veteran's PTSD was initially manifested by sleep impairment, 
anxiety, nervousness, lack of energy, lack of motivation, 
poor concentration, intrusive recollections, nightmares, 
flashbacks, hypervigilance, impaired impulse control, 
difficulty in adapting to stressful circumstances, restricted 
affect, and difficulty in establishing and maintaining 
effective work and social relationships.  The veteran did not 
demonstrate circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
or impaired abstract thinking, all of which are listed under 
the requirements for a 50 percent rating.  However, the 
veteran did exhibit impaired impulse control and difficulty 
in adapting to stressful circumstances, which are both 
requirements for the higher 70 percent rating.  Accordingly, 
based on all the evidence of record, the medical evidence 
most closely approximates the criteria contemplated for a 50 
percent initial evaluation under the provisions of Diagnostic 
Code 9411.

However, a rating in excess of 50 percent is not for 
assignment as the evidence of record does not show that the 
veteran has ever had suicidal ideation, obsessional rituals 
which interfere with routine activities, speech which is 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, or a total inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
veteran's PTSD symptoms have remained largely unchanged since 
the time of his initial evaluation.  Accordingly, the 50 
percent evaluation assigned herein reflects the degree of 
impairment shown since the date of the grant of service 
connection for the PTSD, and there is no basis for staged 
ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
70 percent evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a gastroesophageal reflux disorder is 
denied.

Service connection for a sleep disorder is denied.

Service connection for erectile dysfunction is denied.

An initial evaluation of 50 percent disabling, but no 
greater, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Regarding the veteran's claim for service connection for a 
low back disorder, the service medical records show that the 
veteran complained of lower back pain in August 1966.  In 
addition a May 2005 VA outpatient medical report gave a 
diagnosis of lower back pain and the veteran has stated that 
his currently diagnosed low back disorder originated in 
service.  Therefore, the applicable regulations provide that 
a medical examination should be scheduled in order to 
determine whether the veteran's currently diagnosed low back 
disorder was caused or aggravated by active military service.  
38 C.F.R. § 3.159(c)(4).

Regarding the veteran's claim for service connection for a 
bowel disorder, the service medical records show that in 
February 1969 he complained of bleeding hemorrhoids the 
previous day which required him to change his underclothes 
twice.  The medical evidence of record also shows that the 
veteran has a current diagnosis of irritable bowel syndrome.  
In a December 2005 letter, the veteran's spouse stated that 
the veteran has experienced constipation, diarrhea, and 
hemorrhoidal bleeding since military service.  While the 
veteran has been provided with a VA medical examination to 
determine the etiology of his currently diagnosed bowel 
disorder, the August 2005 digestive conditions examination 
report only discussed the etiological relationship between 
the veteran's bowel disorder and his service-connected PTSD.  
No opinion was provided as to whether the veteran's currently 
diagnosed bowel disorder was directly related to military 
service.  Therefore, the applicable regulations provide that 
another medical examination should be scheduled in order to 
determine whether the veteran's currently diagnosed bowel 
disorder was directly caused or aggravated by active military 
service.  Id.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any low back disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any low 
back disorder found is related to the 
veteran's period of military service.  If 
such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

3.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any bowel disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
bowel disorder found was incurred in or 
aggravated by the veteran's period of 
military service.  The examiner must 
specifically state whether the veteran's 
in-service complaints of hemorrhoids and 
his lengthy reported history of 
hemorrhoidal and bowel symptoms are 
related to any currently diagnosed bowel 
disorder, to specifically include 
irritable bowel syndrome.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it is 
his responsibility to report for all VA 
examinations scheduled, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

5.	The RO must then readjudicate the claim 
and, thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


